PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Singhal, Tara, Chand
Application No. 13/374,503
Filed: December 30, 2011
For: Integrated blood glucose measurement device with a test strip count system

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed July 14, 2021, to revive the above-identified application.

The petition is GRANTED.

The above-identified application became abandoned for failure to timely pay the appeal forwarding fee required by 37 CFR 41.45(b) within two months of the mailing of the Examiner’s Answer, mailed on September 28, 2020.  As an appeal forwarding fee was not filed within the time period set forth in 37 CFR 41.45(a), the appeal was dismissed and the proceedings as to the rejected claims were terminated. See 37 CFR 41.45(b). As no claim was allowed, due to non-payment of the appeal forwarding fee, the application became abandoned by operation of law on December 1, 2020.  A Notice of Abandonment was mailed on December 31, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that the petitioner has supplied (1) a Request for Continued Examination, a submission under 37 CFR 1.114 and the proper fee; (2) the petition fee of $1050.00; and (3) a proper statement of unintentional delay.  

It is not apparent whether the person signing the statement of unintentional delay was in a position to have firsthand or direct knowledge of the facts and circumstances of the delay at issue. Nevertheless, such statement is being treated as having been made as the result of a reasonable inquiry into the facts and circumstances of such delay. See 37 CFR 11.18 and Changes to Representation of Others Before the United States Patent and Trademark Office; Final Rule Notice, 73 Fed. Reg. 47650 (August 14, 2008), 1334 Off. Gaz. Pat. Office 338 (September 9, 2008). In the event that such an inquiry has not been made, petitioner must make such an inquiry. If such inquiry results in the discovery that it is not correct that the entire delay 

This application is being referred to Technology Center AU 3791 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.

Telephone inquiries related to this decision should be directed to Paralegal Specialist Paula Britton at 571-272-1556.  All other inquiries concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov/.




/JOANNE L BURKE/Lead Paralegal Specialist, OPET